LAND, J.
The accused was indicted and convicted for horse stealing, under section 814 of the Revised Statutes, and was sentenced to imprisonment at hard labor for three years.
The accused Has appealed, and relies for reversal on a bill of exceptions to the refusal of the judge to order the attachment of a resident witness, who had been personally summoned, but who was not present when the case was called for trial, and to the refusal of the judge to grant a continuance until the next term of the court to secure the presence of said witness.
The per curiam of the judge reads as follows:
“This witness stated to'the district attorney in the presence of the court that he knew absolutely nothing about the case, that he had told the defendant he could do him no good, and I am sure that the admission of the district attorney was much more favorable to the defendant than the absent witness’ testimony would have been. The motion was not made in good faith, but simply for delay.”
We infer from the per curiam of the judge that the witness must have been excused from attendance on his statement that he knew nothing about the casé. However this may be, the accused was entitled to compulsory process for obtaining witnesses in his favor, which includes, not only the ordinary subpoena, but a warrant of arrest or attachment for such -witnesses, within the jurisdiction of the court, as fail to obey the subpoena. Cyc. 420, note.
This constitutional right should not be denied on the mere say-so of a witness that he knew nothing about the facts of the case.
It is therefore ordered that the verdict and sentence below be reversed, and that this case be remanded for further proceedings according to law.